Title: To George Washington from Brigadier General Anthony Wayne, 18 July 1780
From: Wayne, Anthony
To: Washington, George


					
						Totowa [N.J.] 18th July 1780
					
					In obedience to your Excellency’s Orders I proceeded with Mr Erskine to reconnoitre the Landing places from Closter to Dobbs’s Ferry, & found the following viz.
					Closter landing situate about Six or seven miles above Fort Lee—& a little south of Phillips’s was formerly made use of by the Inhabitants in its vicinity, and rendered practicable for two horse Sleds, from the Declivity of the mountain to the river is about one half of a mile which

is too steep & narrow to admit of Common Carriages—the Decent being equal to One foot in five on an average—nor is there a sufficient Area at the Dock to turn a team or lodge stores upon—notwithstanding this the Enemy found means to carry up a few light field pieces in 76—but from experience I know that Artillery can be conveyed by manual labour over precipices and thro’ defiles Impracticable for Horses & Waggons, which must have been the case here.
					this road is at present Obstructed by felled trees & large rocks so that nothing but single footmen can pass & that with difficulty, a few Infantry might defend the Avenue—yet it will not afford a proper position to errect a Battery to cover the landing from the Insult of Shipping.
					the next is called Closter dock—about a mile & a half higher up the River and a little North of Phillips’s—this road is also Impracticable for Waggons part of the Way forming an Angle of near 20 Degrees decent—but as a Military position much superior to the first—between this & Dobbs’s is an other landing, less practicable than either of these.
					Our next Object was Dobbs’s ferry which affords an easy & safe carriag⟨e⟩ the roads leading to it from Closter Paramus &ca being very level & with a little Improvent may be made excellent—there are Six months men under Captains Laurence, & Blanch, at Tappan, & Closter sufficient for the purpose.
					the ground on the West side of the river is favorable for Batteries against Shipping—an attempt was made by the Enemies Gallies to annoy the ferry way in 1778—when they soon found it expedient to fall down the river on receiving a few shot from a little work thrown up in haste to cover the Landing—as noted on the enclosed sketch.
					there are two small eminences one on the North the other on the South side the road, which with a Block-house & Captains command in each, wou’d effectually cover the Battery from any attempt by land unless accompanied by Artillery & in force the east side is also favorable for Batteries to cover the Landing—and Immediately to the S.E. is a hill or Strong rising ground Commanding all the Country within reach of Cannon shot, and may be rendered a safe repositary for the Stores when landed.
					the Inclosed Sketch will shew the respective positions aluded to—with the width of the River at Dobbs’s.
					I must beg leave to refer you to Mr Erskine for the state of the roads & their Distances. Interim I am Your Excellency’s Most Obt & very Hume Servt
					
						Anty Wayne
					
					
						N.B. there is a very fine forage Country in the Vicinity of Dobbs’s the owners chiefly Caitiffs.
					
					
					
						Fig. 1. Robert Erskine’s sketch of his calculations, taken with a theodolite on 17 July 1780, for determining the width of the Hudson (North) River at Dobbs’s Ferry. (Library of Congress)
						
					
				 